JUDGE CRENSHAW
delivered the opinion of the Court.
This was an action on the promissory note of the defendant, payable to one Payne or bearer.
On the trill the testimony of Payne was admitted to impeach the consideration of the note^ and this is the matter now .ssigned as error.
This is animportant question as to a rule of evidence. The Englishdecisions made on it at different times, conflict with eaci other, and the decisions in our sister States do not agree The old doctrine seems to have been, that one who hac put his name to an instrument of writing, or who had riven currency to a negotiable instrument, was under aiy circumstances, incompetent to impeach its *200validity, though it was said he might be competent to piovt the instrument paid or discharged, or to prove facts oc curring after he had transferred the paper. This is yet the rule adhered to in some of the States, though confined to negotiable -instruments. But the general rule now adopted in England, and by some respectable American adjudications is, that a party to a bill or note is competent to prove it void, unless he be directly interested in the event of the action, or unless the verdict would be evidence for or against him. The reason of the rule results from the consideration, that if the testimony7 of one so circumstanced were to prevail, he would stand in no ■bet'er situation than if a contrary verdict were given. In this case it was remotely to Payne’s interest to support the action, for if the plaintiff failed in this action, he would be entitled to his remedy against Pitts, his endorser, and Pitts against Pavne, who had transferred the note to him without endorsement. Payne then, in giving testimony wuich went to defeat the action, was testifying against his own interest, and clearly a competent witness for the defendant. We give no opinion as to Payne’s right to ob-je t to giving evidence, nor as to the right of the plaintiff to ‘iruroduce him as a witness.
The Chief Justice and Judge Gayle concurred.